UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 001-33257 White River Capital, Inc. (Exact name of registrant as specified in its charter) Indiana 35-1908796 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6051 El Tordo, PO Box 9876 Rancho Santa Fe, California92067 (Address of principal executive offices/zip code) Registrant’s telephone number, including area code: (858) 997-6740 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 7, 2010, there were3,922,989 shares outstanding of the issuer’s Common Stock, without par value. White River Capital, Inc. Form 10-Q for the Quarter Ended March 31, 2010 - INDEX - PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 1 Unaudited Condensed Consolidated Statements of Operations for the Quarters Ended March 31, 2010 and 2009 2 Unaudited Condensed Consolidated Statements of Comprehensive Income for the Quarters Ended March 31, 2010 and 2009 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Quarters Ended March 31, 2010 and 2009 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4T. Controls and Procedures 23 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 EXHIBIT INDEX 27 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) March 31, 2010 December 31, 2009 ASSETS (Unaudited) Cash and cash equivalents $ $ Finance receivables—net Deferred tax assets—net Other assets TOTAL $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Line of credit $ $ Accrued interest Creditor notes payable 4 7 Other payables and accrued expenses Total liabilities SHAREHOLDERS’ EQUITY: Preferred Stock, without par value, authorized 3,000,000 shares; none issued and outstanding - - Common Stock, without par value, authorized 20,000,000 shares; 3,922,989 and 3,997,506 issued and outstanding at March 31, 2010 and December 31, 2009, respectively Accumulated other comprehensive income, net of taxes 1 3 Accumulated deficit ) ) Total shareholders’ equity TOTAL $ $ See notes to condensed consolidated financial statements. 1 PART IFINANCIAL INFORMATION WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) Quarters Ended March 31, INTEREST: Interest on receivables $ $ Accretion and other interest 9 Total interest income Interest expense ) ) Net interest margin Provision for estimated credit losses ) ) Net interest margin after provision for estimated credit losses OTHER REVENUES (EXPENSES): Salaries and benefits ) ) Third party servicing expense (1 ) ) Other operating expenses ) ) Change in fair market valuation of creditor notes payable 46 2 Gain from deficiency account sale 1 Other expense ) ) Total other expenses ) ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE ) ) NET INCOME $ $ NET INCOME PER COMMON SHARE (BASIC) $ $ NET INCOME PER COMMON SHARE (DILUTED) $ $ BASIC WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING DILUTED WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING See notes to condensed consolidated financial statements. 2 PART IFINANCIAL INFORMATION WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in thousands) Quarters Ended March 31, NET INCOME $ $ OTHER COMPREHENSIVE INCOME: Net unrealized change on recombined assets and Beneficial Interest in Master Trust, net of tax (4 ) ) COMPREHENSIVE INCOME $ $ See notes to condensed consolidated financial statements. 3 PART IFINANCIAL INFORMATION WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Quarters Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Accretion of other comprehensive income (4 ) ) Accretion of securitization discount (1 ) ) Provision for estimated credit losses Amortization and depreciation Gain from disposition of equipment 3 - Deferred income taxes Change in fair value of creditor notes payable ) (2 ) Stock based compensation expense 82 Changes in assets and liabilities: Accrued interest receivable and other assets ) ) Other payables and accrued expenses ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of finance receivables ) ) Collections on finance receivables Principal collections and recoveries on receivables held for investment 80 Capital expenditures (6 ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Common stock repurchased ) - Common stock cash dividend ) - Principal payments on creditor notes payable - ) Net borrowing on line of credit - Net cash provided by (used in) financing activities ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS—Beginning of year CASH AND CASH EQUIVALENTS—End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid $ $ See notes to condensed consolidated financial statements. 4 PART IFINANCIAL INFORMATION WHITE RIVER CAPITAL, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) QUARTERS ENDED MARCH 31, 2 1.BASIS OF PRESENTATION The foregoing condensed consolidated financial statements are unaudited. However, in the opinion of management, all adjustments necessary for a fair presentation of the results of the interim periods presented have been included, consisting only of normal recurring adjustments. Results for any interim period are not necessarily indicative of results to be expected for the year ending December 31, 2010. The condensed consolidated unaudited interim financial statements have been prepared in accordance with Form 10-Q specifications and therefore do not include all information and footnotes normally shown in annual financial statements. The accompanying condensed consolidated balance sheet as of December 31, 2009 is derived from audited financial statements. These interim period financial statements should be read in conjunction with the consolidated financial statements that are included in the Annual Report on Form 10-K for the year ended December 31, 2009 of White River Capital, Inc., which is available online at www.WhiteRiverCap.com or www.sec.gov. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. New Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. The guidance requires new disclosures on the transfers of assets and liabilities between Level 1 (quoted prices in active market for identical assets or liabilities) and Level 2 (significant other observable inputs) of the fair value measurement hierarchy, including the reasons and the timing of the transfers. Additionally, the guidance requires a roll forward of activities on purchases, sales, issuance, and settlements of the assets and liabilities measured using significant unobservable inputs (Level 3 fair value measurements). The guidance became effective with the reporting period beginning January 1, 2010, except for the disclosure on the roll forward activities for Level 3 fair value measurements, which will become effective with fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. Other than requiring additional disclosures, adoption of this new guidance will not have a material impact on our financial statements. 2.GENERAL DISCUSSION White River Capital, Inc. (“White River” or the “Company”) is a holding company for specialized indirect auto finance businesses, with two principal operating subsidiaries, Coastal Credit LLC (“Coastal Credit”) and Union Acceptance Company LLC (“UAC”). Coastal Credit based in Virginia Beach, Virginia, is a specialized subprime auto finance company engaged in acquiring subprime auto receivables from both franchised and independent automobile dealers which have entered into contracts with purchasers of typically used, but some new, cars and light trucks.Coastal Credit then services the receivables it acquires. Coastal Credit operates in 24 states through 17 offices. UAC, based in Indianapolis, Indiana, holds and oversees its portfolio of approximately $20,000 in non-prime auto receivables, as of March 31, 2010. 5 PART IFINANCIAL INFORMATION UAC operates under a bankruptcy plan of reorganization under which UAC must pay net proceeds from its residual interest in its receivables portfolios and other estate assets to creditors holding notes and claims under the plan. White River owns substantially all of such notes and claims. UAC’s bankruptcy case was closed in January 2007. 3.FINANCE RECEIVABLES – NET Coastal Credit Finance receivables acquired by Coastal Credit generally have original terms ranging from 36 to 54 months and are secured by the related vehicles. Coastal Credit finance receivables – net outstanding were as follows (in thousands): March 31, December 31, Finance receivables, gross $ $ Unearned interest ) ) Finance receivables, net of unearned finance charge income Accretable unearned acquisition discounts and fees ) ) Finance receivables, net of unearned finance charge income and discounts and fees Allowance for loan losses ) ) Finance receivables - net $ $ Activity in the Coastal Credit allowance for loan losses on finance receivables is as follows (in thousands): Quarters Ended March 31, Balance at beginning of period $ $ Charge-offs, net of recoveries ) ) Provision for estimated credit losses Balance at the end of the period $ $ 6 PART IFINANCIAL INFORMATION Union Acceptance Company LLC UAC finance receivables – net outstanding were as follows (in thousands): March 31, December 31, Principal balance of finance receivables $
